                                                                              FILED
       Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 1 of 9

                                                                    UNITED STATES DISTRICT COURT
                                                                       LAS CRUCES, NEW MEXICO


                        IN THE UNITED STATES DISTRICT COURT                    MAR O 4 2021
                                                                       MITCHELL R. ELFERS
                           FOR THE DISTRICT OF NEW MEXICO
                                                                           CLERK OF COURT j,--
                                                                                 f: .3 ,r19-M
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                                 CR No. 14-2130-003 KG

POLLY P. HOPPER,

       Defendant.

                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Polly P. Hopper's Motion to Reduce

Sentence under 18 U.S.C. § 3583 and the First Step Act of 2018 (Motion) (Doc. 363),and her

two letters addressed to the Court (Docs. 364,365). The United States did not file a response,

and the time for doing so has now passed. See Fed. R. Crim. Pro. 47. After review of Ms.

Hopper's Motion,the letters,and the relevant law,the Court denies Ms. Hopper's Motion

without prejudice.

       I Background

       On February 27,2015,after a jury trial,Ms. Hopper was found guilty of kidnapping and

conspiracy in violation of 18 U.S.C. §§ 371 and 1201(a)(l). (Doc. 184). On October 27,2015,

the Court sentenced Ms. Hopper to 292 months imprisonment,followed by five years of

supervised release. (Doc. 212). After sentencing,Ms. Hopper filed a direct appeal. (Doc. 219).

The Tenth Circuit affirmed Ms. Hopper's conviction and sentence. (Doc. 276-1). Ms. Hopper

then challenged her convictions under 28 U.S.C. § 2255,and the Court denied her Section 2255

motion. (Docs. 281,320). Ms. Hopper appealed,and the Tenth Circuit denied a Certificate of
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 2 of 9
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 3 of 9
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 4 of 9
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 5 of 9
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 6 of 9
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 7 of 9
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 8 of 9
Case 2:14-cr-02130-KG-SMV Document 366 Filed 03/04/21 Page 9 of 9
